Citation Nr: 1224115	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-13 808	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1  Entitlement to service connection for bilateral shin splints. 

2  Entitlement to a rating in excess of 10 percent for postoperative degenerative disc disease of the lumbar spine. 

3  Entitlement to a rating in excess of 10 percent for postoperative residuals  of a right knee injury.  

4  Entitlement to a compensable rating for eczema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The appellant is a Veteran served who served on active duty from August 1999 to February 2007.  This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

While the Board acknowledges the request by the Veteran's representative in his May 2012 presentation to the Board that the case be remanded to schedule the Veteran for a hearing before a Veterans Law Judge, the Board observes that in an October 2009 response to a request for clarification as to his desire for a hearing the Veteran indicated does not desire such a hearing.  

The issue of entitlement to a temporary 100 percent rating for convalescence under 38 C.F.R. § 4.30 has been raised by the record (see May 2012 written argument by the Veteran's representative), but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the RO for appropriate action.  

The matters of the ratings for lumbar spine and right knee disabilities and eczema are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.  


FINDING OF FACT

Bilateral shin splints are shown to have become manifest in service, and reasonably shown to have persisted since.   





CONCLUSION OF LAW

Service connection for bilateral shin splints is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Regarding the claim for service connection for bilateral shin splints, inasmuch as the determination below constitutes a full grant of the portion of the claim being addressed, there is no reason to belabor the impact of the VCAA on this matter since any error in notice content or timing is harmless. 

B. Legal Criteria, Factual Background, and Analysis 

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not at present contain any evidence or information pertinent to the matter at hand.)  

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims. 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.  

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which she has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Veteran's service treatment reports (STRs) show he received treatment for shin splints in July 2000 and May 2001, noted to have been caused by running.  He was placed on a limited duty profile of no running, jumping, jogging, marching or carrying over 30 pounds from May to July 2001.  A July 2001 STR shows the Veteran was provided instructions for pain management in connection with shin splints.  October 2001 STRs also note treatment for shin splints, and a bone scan of both tibiae showed "relatively severe" shin splints.  The Veteran was again placed on a limited duty profile due to his shin splints from October to December 2001.  

In an application for VA benefits filed in November 2006 shortly prior to separation from service in connection with the Joint VA/Department of Defense Benefits Delivery at Discharge initiative, the Veteran requested that service connection be granted for, among other disabilities, bilateral shin splints.  On a pre service-discharge examination conducted in December 2006 in connection with this application, the Veteran indicated that he currently had no problem with shin splints because of inactivity related to his (service-connected) back and right knee disabilities.  Upon examination, there was no redness, swelling, or tenderness on any aspect of either leg, and the diagnosis was "[h]istory of bilateral shin splints, resolved."  On subsequent VA examination in January 2009, the diagnoses included shin splints (although it was noted they were asymptomatic and that an x-ray was normal).  The Veteran reported that the condition was only asymptomatic because he is inactive due to other orthopedic disabilities.  

While the applicable laws and regulations provide that service connection requires a the presence of a current disability resulting from a disease or injury incurred or aggravated in service, governing caselaw provides that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this regard, while shin splints were asymptomatic at the most recent examination, this appears to be solely due to the fact that he is inactive; there is no evidence that he would not suffer from symptoms of the condition should he resume exercise, such as running.  Moreover, the diagnoses that followed the January 2009 VA examination did include shin splints.  As such, and given the evidence in the STRs of bilateral shin splints (descr4ibed as "relatively severe" on bone scan); the evidence of treatment during service for the condition and limited duty profiles due to shin splints; and the credible, lay observable history (at least by implication) by the Veteran of continuity of symptoms (given the filing of an application for service connection for shin splints shortly prior to separation from service and his continuing prosecution of the claim of service connection for this disability thereafter); the Board finds that the evidence reasonably supports a finding that the during the pendency of this claim the Veteran is shown to have had shin splints which were first noted in service and have persisted since .  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.  The requirements for establishing service connection for bilateral shin splints are met; service connection for such disability is warranted.   


ORDER

Service connection for bilateral shin splints is granted. 


REMAND

In a statement regarding his claim for an increased rating for a right knee disability received in March 2009, the Veteran referred to continuing treatment at the VA Medical Center in Mather, California.  As the current record includes VA outpatient treatment reports dated only through December 2008, he has identified outstanding records of ongoing VA treatment for right knee disability, and perhaps lumbar spine disability and eczema, that contain pertinent information, are constructively of record, and must be secured.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board also notes that where, as is the case with respect to each of the increased rating claims on appeal, there is an appeal from the initial rating assigned with the award of service connection for a disability, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  In this regard, the Board notes that the Veteran was last afforded a VA compensation examination to assess the severity of his lumbar spine and right knee disabilities and eczema in January 2009.  As almost three and a half years have passed since this examination, and as the case must be remanded anyway for the development requested above, contemporaneous examinations to assess the severity of the lumbar spine and right knee disabilities and eczema are also indicated.  38 C.F.R. § 3.327(a).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the provider(s) of any additional (updated) treatment or evaluations he has received for his service connected lumbar spine and right knee disabilities and eczema, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure any private records of such treatment or evaluation.  The RO must obtain complete clinical records of all such treatment and evaluation from the sources identified by the Veteran, specifically including records of any relevant treatment after December 2008 at the VA Medical Center in Mather, California, or at any other VA facility.  If any records are unavailable, the reason for their unavailability must be explained for the record.

2.  The RO should then arrange for an orthopedic examination of the Veteran to determine the severity of his service connected lumbar spine and right knee disabilities.  His claims file should be reviewed and a full medical history elicited.  All indicated studies should be performed.  The clinical findings should be set forth in detail, and the examination report should include active and passive ranges of motion (in degrees).  Any further limitation of motion due to pain should be noted.  The examiner should also ascertain whether the disabilities result in weakened movement, excess fatigability, or incoordination; if so, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost due to such factors.  The examiner must be provided a copy of the criteria for rating each disability, and the findings reported must be sufficiently detailed to allow for rating under the applicable criteria, i.e., note the presence or absence of each symptom in the criteria for rating the disability (under all applicable Codes), to specifically include whether there is subluxation or instability in the right knee (and if so the extent of such).  The examiner should comment on the Veteran's specific complaints of functional impairment (noting whether they are consistent with clinical findings), and must explain the rationale for all opinions offered.

3.  The RO should also arrange for the Veteran to be afforded a skin examination to determine the severity of his eczema.  The Veteran's claims file should be reviewed and a medical full history elicited.  The examiner should comment on the percentage of the entire body and percentage of exposed areas affected, and note the type of treatment the Veteran received in the last 12-month period (with specific notation of any systemic therapy, i.e., corticosteroids or other immunosuppressive drugs and the duration of the therapy).  The examiner should explain the rationale for all opinions.

4.  The RO should then re-adjudicate the claims for increase (to include consideration of the possibility of "staged" ratings, if indicated by facts found).  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


